OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21593 Kayne Anderson MLP Investment Company (Exact name of registrant as specified in charter) 811 Main Street, 14th FloorHouston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 811 Main Street, 14th Floor Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson MLP Investment Company By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 15, 2014 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson MLP Investment Company 7/1/2013 - 6/30/2014 Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/ Against Mgmt CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 7/22/2013 ELECT: Keith Forman I YES FOR FOR E.G. Bairactaris I YES FOR FOR SEADRILL LIMITED SDRL G7945E105 9/20/2013 TO RE-ELECT AS A DIRECTOR OF THE COMPANY: John Fredriksen I YES FOR FOR Tor Olav Troim I YES FOR FOR Kate Blankenship I YES FOR FOR Kathrine Fredriksen I YES FOR FOR Carl Erik Steen I YES FOR FOR Bert Bekker I YES FOR FOR Paul Leand, Jr. I YES FOR FOR TO AMEND: I YES FOR FOR The Company's By-Laws Nos. 57 (A), 89, 93 (B), 103, 104, 105, 106 (A), 110, and 111 TO APPOINT: I YES FOR FOR PricewaterhouseCoopers LLP, as auditor and to authorize the directors to determine their remuneration. TO APPROVE: I YES FOR FOR The remuneration of the Company's Board of Directors of a total amount of fees not to exceed US$1,500,000 for the year ended December 31, 2013. GOLAR LNG PARTNERS L.P. GMLP Y2745C102 9/20/2013 TO ELECT: I YES FOR FOR Bart Veldhuizen as a Class I Director of the Partnership whose term will expire at the 2016 annual meeting of limited partners. CRESTWOOD MIDSTREAM PARTNERS L.P. CMLP 10/4/2013 APPROVE: I YES FOR FOR Agreement & plan of merger, by & among Crestwood Midstream Partners LP ("Crestwood"), Crestwood Gas Services GP LLC, the General Partner of Crestwood, Crestwood Holdings LLC, the parent company of CMLP GP, Inergy Midstream, L.P., NRGM GP, LLC, The General Partner of Inergy Midstream, Inergy L.P., the indirect parent company of NRGM GP, LLC, & Intrepid Merger Sub, LLC. APPROVE: I YES FOR FOR The adjournment of the special meeting, if necessary or appropriate to solicit additional proxies, if there are not sufficient votes to approve the merger agreement at the time of the special meeting. APPROVE: I YES FOR FOR On an advisory (non-binding basis), the compensation payments that will or may be paid by Crestwood to its named executive officers in connection with the merger. ENTERPRISE PRODUCTS PARTNERS L.P. EPD 9/30/2013 APPROVE: I YES FOR FOR The amendment and restatement of the 2008 Enterprise Products long-term incentive plan. APPROVE: I YES FOR FOR The amendment and restatement of the EPD unit purchase plan. PLAINS ALL AMERICAN PIPELINE, L.P. PAA 11/19/2013 APPROVE: I YES FOR FOR The Plains All American 2013 Long-term incentive plan. APPROVE: I YES FOR FOR The adjournment of the special meeting to a later date or dates, if deemed necessary or appropriate by the general partner, to solicit additional proxies. NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 12/4/2013 TO ELECT: I YES FOR FOR Dimitris P. Gkouras as Director RATIFY: I YES FOR FOR The appointment of PricewaterhouseCoopers as the company's independent public accountants for the fiscal year ending December 31, 2013. PVR PARTNERS, L.P. PVR 3/20/2014 TO CONSIDER AND VOTE: I YES FOR FOR On a proposal to adopt the agreement and plan of merger, dated as of October 9, 2013 (as it may be amended from time to time), which is referred to as the merger agreement, by and among PVR, PVR GP, LLC, the General partner of PVR, Regency Energy partners LP, and Regency GP LP, the General Partner of Regency, and the transactions contemplated thereby, TO CONSIDER AND VOTE: I YES FOR FOR On a proposal to approve the adjournment of the PVR special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the merger agreement at the time of the special meeting. TO CONSIDER AND VOTE: I YES FOR FOR On a proposal to approve, on an advisory (non-binding) basis, the related compensation payments that will or may be paid by PVR to its named executive officers in connection with the merger. MAGELLAN MIDSTREAM PARTNERS, L.P. MMP 4/24/2014 TO ELECT AS DIRECTOR: James C. Kempner I YES FOR FOR Michael N. Mears I YES FOR FOR James R. Montague I YES FOR FOR ADVISORY RESOLUTION TO: I YES FOR FOR Approve executive compensation. RATIFY: I YES FOR FOR Appointment of independent auditor. LEGACY RESERVES L.P. LGCY 5/15/2014 DIRECTOR: I YES FOR FOR Cary D. Brown Kyle A. McGraw Dale A. Brown G. Larry Lawrence William D. Sullivan William R. Granberry Kyle D. Vann ADVISORY RESOLUTION: I YES FOR FOR Approving executive compensation. RATIFY: I YES FOR FOR The appointment of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2014. THE WILLIAMS COMPANIES, INC. WMB 5/22/2014 ELECTION OF DIRECTOR: I YES FOR FOR Alan S. Armstrong Joseph R. Cleveland Kathleen B. Cooper John A. Haag Juanita H. Hinshaw Ralph Izzo Frank T. MacInnis Eric W. Mandelblatt Steven W. Nance Murray D. Smith Janice D. Stoney Laura A. Sugg APPROVAL: I YES FOR FOR Of the amendment to the Williams Companies, Inc. 2007 Incentive Plan APPROVAL: I YES FOR FOR Of the amendment to the Williams Companies, Inc. 2007 Employee Stock Purchase Plan. RATIFICATION: I YES FOR FOR Of Ernst & Young LLP as auditors for 2014. APPROVAL: I YES FOR FOR By non-binding advisory vote, of the company's executive compensation. KINDER MORGAN, INC. KMI 49456B101 5/19/2014 DIRECTOR: I YES FOR FOR Richard D. Kinder Steven J. Kean Anthony W. Hall, Jr. Deborah A. Macdonald Michael J. Miller Michael C. Morgan Fayez Sarofim C. Park Shaper Joel V. Staff John M. Stokes Robert F. Vagt RATIFICATION: I YES FOR FOR Of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2014. STOCKHOLDER PROPOSAL: S YES AGAINST FOR Relating to a report on the company's response to climate change. STOCKHOLDER PROPOSAL: S YES AGAINST FOR Relating to a report on methane emissions and pipeline maintenance. STOCKHOLDER PROPOSAL: S YES AGAINST FOR Relating to an annual sustainability report. ONEOK, INC. OKE 5/21/2014 DIRECTOR: I YES FOR FOR James C. Day Julie H. Edwards William L. Ford John W. Gibson Bert H. Mackie Steven J. Malcolm Jim W. Mogg Pattye L. Moore Gary D. Parker Eduardo A. Rodriguez Terry K. Spencer RATIFICATION: I YES FOR FOR Of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of Oneok, Inc. ADVISORY VOTE: I YES FOR FOR To approve the company's executive compensation. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Regarding publication of a report on methane emissions. TARGA RESOURCES CORP. TRGP 87612G101 5/29/2014 DIRECTOR: I YES FOR FOR Charles R. Crisp Laura C. Fulton James W. Whalen RATIFICATION: I YES FOR FOR Of selection of independent auditors. ADVISORY VOTE: I YES FOR FOR On executive compensation. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Regarding publication of a report on methane emissions. BUCKEYE PARTNERS, L.P. BPL 6/3/2014 DIRECTOR: I YES FOR FOR Forrest E. Wylie Barbara J. Duganier Joseph A. Lasala, Jr. Martin A. White RATIFICATION: I YES FOR FOR Of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2014. APPROVAL: I YES FOR FOR In an advisory vote, of the compensation of Buckeye's named executive officers. MARKWEST ENERGY PARTNERS, L.P. MWE 6/6/2014 DIRECTOR: I YES FOR FOR Frank M. Semple Donald D. Wolf W.A. Bruckmann III Michael L. Beatty Charles K. Dempster Donald C. Heppermann Randall J. Larson Anne E. Fox Mounsey Williams P. Nicoletti TO APPROVE: I YES FOR FOR On an advisory basis, the compensation of the partnership's named executive officers. RATIFICATION: I YES FOR FOR Of Deloitte & Touche LLP as the partnership's independent registered public accountants for the fiscal year ending December 31, 2014. BREITBURN ENERGY PARTNERS L.P. BBEP 6/19/2014 DIRECTOR: I YES FOR FOR Randall H. Breitenbach David B. Kilpatrick ADVISORY PROPOSAL: I YES FOR FOR To approve the compensation of the named executive officers of Breitburn GP, LLC. RATIFICATION: I YES FOR FOR Of the appointment of PricewaterhouseCoopers, LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2014.
